Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/21 has been entered.

Applicant’s amendments to the claims dated 8/17/21 are acknowledged.  Claims 85-86, 88-89 and 91 are pending.  Claims 86 and 88 are withdrawn.  Claim 85, 86 and 89 are amended.  Claim 91 is new. Claims 87 and 90 have been cancelled with the amendment of 8/17/21.

Election/Restrictions
Claim 85 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 86 and 88, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/1/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail left for the Examiner by Michele Cimbala 12/14/21.

The application has been amended as follows: 
IN THE CLAIMS

In claim 85, delete “the NH4+ salt in the external phase of the liposome is no more than 0.4 mM” and replace with “the external phase of the liposome comprises no more than 0.4 mM NH4+ salt” in line 5.

In claim 86, delete “the NH4+ salt in the external phase of the liposome is no more than 0.4 mM” and replace with “the external phase of the liposome comprises no more than 0.4 mM NH4+ salt” in lines 18-19. 



In claim 89, delete “Claims” and replace with “claim” in line 3.

In claim 91, delete “the NH4+ salt in the external phase of the liposome is not more than 0.08 mM” and replace with “the external phase of the liposome comprises no more than 0.08 mM NH4+ salt” in lines 1-2.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims dated 8/17/21 is sufficient to overcome all rejections of record.  In the reply dated 8/17/21, Applicant argues that the quenching agent in Hu is not the ammonia sulfate salt itself, but the ammonia generated from the ammonia salt in the external phase of the liposome, which crosses the membrane and raises the internal pH. The Examiner has considered this argument and agrees.  See, Haran et al.  Transmembrane Ammonium Sulfate Gradients in Liposomes Produce Efficient and Stable Entrapment of Amphipathic Weak Bases.  Biochemica et Biophysica Acta, 1993. 1151:201-215.  Haran discloses the sulfate counterion in ammonium sulfate has low membrane permeability (Abstract, page 211). The prior art of record does not teach or suggest a liposome comprising Eribulin as claimed.  
Claims 85-86, 88-89 and 91 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KAA
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633